*762OPINION.
Smith:
It is conceded by the Commissioner that the petitioner is entitled to depreciation on furniture and fixtures for the years 1918 and 1919 at the rate of 10 per cent.
The petitioner returned as income for 1919 profits on the sales of liquors. In determining the deficiency the Commissioner added to the profits returned $21,006, representing the cost of liquors purchased from one of its stockholders. This was clearly incorrect. By this action the Commissioner overstated the net income in the amount of $21,006.
The petitioner was the owner in 1918 and 1919 of certain trademarks, trade-names, and probably a good will of some value connected with its liquor business, and the usefulness of such trademarks, trade-names, and good will was completely destroyed by the operation of the prohibition amendment to the Constitution. The evidence before us is insufficient, however, to enable us to determine the value, if any, of such assets, or what loss, if any, the petitioner suffered in respect of such assets in either of the years 1918 or 1919 as a result of the prohibition amendment. It becomes unnecessary, therefore, for us to determine whether an allowance may be made under the statute, if a value had been established.
Judgment wül te entered on 15 days’ notice, under Buie 60.